DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claim 1 is amended.
Claims 7-10, 12, and 14 are withdrawn from further consideration.
Claims 1-16 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (KR 20170015634 A, see English Machine Translation) in view of HUANG (US 20150221936 A1).
	Regarding claim 1, PARK teaches a silicon-based active material for a negative electrode (see the negative electrode active material, which comprising silicon based active material core, see Fig. 1A and the discussion below), comprising:
	Regarding the claimed “silicon particles having a diameter of 10 to 75 nm, wherein the silicon particles have a silicon core that is provided with at least one first coating and at least one second coating, wherein the at least one first coating is a silicon oxide coating and the at least one second coating is a LiPON coating”,  PARK teaches the silicon power with a diameter of 10 nm to 300 nm after a nano grinding (P13, After the silicone powder (average particle diameter: 5 μm, purity: 99.9%) was dispersed in methanol, the mixture was subjected to pulverization dispersion in the range of nanometer size 10 nm to 300 nm using a nano grinding disperser (KM-5L) And circulation to form silicon oxide), wherein the silicon powder have a silicon active material core (10 in Fig. 1A) that is provided with solid electrolyte layer coating (20 in Fig. 1A), wherein the solid electrolyte layer coating is a LiPON coating (P5, the solid 3+ yPO4x-xNx) based compound; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the LIPON (Li3+ yPO4x-xNx) material for the solid electrolyte layer in PARK, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), but does not explicitly disclose the claimed “at least one first coating” and “the at least one first coating is a silicon oxide coating”.  However, HUANG discloses a negative electrode material for a lithium ion battery, wherein the active material particle 13 includes the silicon particle 12 as its core (and thus also referred to herein as the silicon core 12), and the oxidation layer 14 as a shell, coating a surface of the silicon particle 12 (see Abstract, [0011], and Fig. 1), wherein Oxidation converts the silicon present at least at the surface of the silicon particle 12 into oxidized silicon, SiOxHy, where each of x and y can range from 0 to 4 [0011], wherein the grain/particle size of the silicon particle/core 12 may range from about 1 nm to about 20 μm [0011] and the thickness of the oxidation layer 14 may range from about 0.1 nm to about 10 nm [0090].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon particle cores coated with the oxidized silicon as described above for the negative electrode active material in PARK as taught by HUANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).  Therefore, modified PARK teaches silicon particles having a diameter of 10 to 75 nm (HUANG: see the silicon particle cores with a diameter from about 1 nm to about 20 μm; Given the teachings above, it would have been obvious to have selected diameter within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)), wherein the silicon particles have a silicon core (see the discussion above) that is provided with at least one first coating (HUANG: see the oxidized silicon shell) and at least one 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches the silicon particles have a diameter of 30 to 50 nm (HUANG: see the silicon particle cores with a diameter from about 1 nm to about 20 μm; Given the teachings above, it would have been obvious to have selected diameter within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches the LiPON coating of the silicon particles has a layer thickness of 0.2 to 5 nm (PARK: P5, the thickness of the solid electrolyte layer is 0.1 nm to 20 nm; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches the silicon oxide coating of the silicon particles has a layer thickness of 0.5 to 3 nm (HUANG: the thickness of the oxidation layer 14 may range from about 0.1 nm to about 10 nm [0090]; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches the silicon oxide is silicon monoxide or silicon dioxide (HUANG: Oxidation converts the silicon present at least at the surface of the silicon particle 12 into oxidized silicon, SiOxHy, where each of x and y can range from 0 to 4 [0011], when x=1, y=0, or x=2, y=0).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches a silicon-based electrode material that contains a silicon-based active material according to Claim 1 (see the negative electrode active material comprising the silicon particle cores with the oxidized silicon coating and the LiPON coating, see the rejection of claim 1).  

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Modified PARK teaches a silicon-based negative electrode that contains an active material according to Claim 1 (PARK: P6, the negative electrode may include the negative electrode active material, which described in the rejection of claim 1).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 13.
	Modified PARK teaches a lithium-ion battery comprising at least one silicon-based negative electrode according to claim 13 (PARK: [Abstract], The present invention relates to a negative electrode active material, a production method thereof, and a secondary battery using the same and the negative electrode active material according to an embodiment of the present invention comprises: an active material core including a metal or a metalloid which electrochemically reacts with a lithium ion, which teaches a lithium ion battery; see the silicon-based negative electrode in the rejections of claims 13 and 1).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.
.


Response to Arguments
	Applicant's arguments filed on 05/13/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that “Applicant respectfully traverses the rejection because a prima facie case of obviousness has not been established, as Applicant asserts that neither Park nor Huang, alone or in combination, teaches or suggests all the limitations of amended independent claim 1, and that there was no motivation, either in the references themselves or elsewhere to combine these references, especially when the references themselves teach away from such a combination” in P2-P4, is not persuasive.
	PARK and HUANG are combinable because they are concerned with the same field of endeavor (PARK discloses silicon powder as a negative electrode active material for a lithium ion battery, and HUANG discloses silicon particle cores coated with the oxidized silicon as a negative electrode active material for a lithium ion battery).  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon particle cores coated with the oxidized silicon for the negative electrode active material in PARK as taught by HUANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).  And, PARK discloses the solid electrolyte layer coating is a .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726